 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11                                               Case No. 1:17-cv-00865-LJO-JLT (PC)
      RICHARD GARCIA,
12                                               ORDER ADOPTING FINDINGS
                         Plaintiff,              AND RECOMMENDATIONS FOR PLAINTIFF
13                                               TO PROCEED ON EIGHTH AMENDMENT
              v.                                 CLAIMS AGAINST DOES #1, #2, & #3,
14                                               DISMISSING ALL OTHER CLAIMS AND
      DOE,                                       DEFENDANTS
15                       Defendants.             (Doc. 23)
16

17           Plaintiff, Richard Garcia, is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On February 11, 2019, the Magistrate Judge filed a Findings and Recommendation which
21   was served on Plaintiff and contained notice that objections were due within twenty-one days.
22   (Doc. 23.) In response, Plaintiff voluntarily dismisses claims based on events that occurred at
23   HDSP, but objects to dismissal of his retaliation and due process claims and requests appointment
24   of counsel. (Doc. 24.)
25           Plaintiff argues that he was retaliated against for filing an inmate grievance, but the does
26   not address the fact, noted in the F&R, that Plaintiff explicitly alleges he was retaliated against
27   because he murdered another correctional officer -- which is not protected conduct. Plaintiff also
28


                                                       1
 1   argues that his claim against Does #1, #2, & #3 is cognizable under the Fourteenth Amendment as

 2   well as the Eighth Amendment. However, Plaintiff provides no legal authority for his position

 3   and the Court finds none, particularly in light of Davidson v. Cannon, 474 U.S. 344 (1986) (the

 4   lack of care where prison officials allegedly failed to protect a prison inmate from attack by

 5   another inmate which led to serious injury did not approach the sort of abusive government

 6   conduct that the due process clause was designed to prevent).

 7           Plaintiff attached a motion for appointment of counsel to his objections. (See Doc. 24, pp.

 8   4-5.) Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 9   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to

10   represent Plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for

11   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

12   circumstances the Court may request the voluntary assistance of counsel pursuant to section

13   1915(e)(1). Rand, 113 F.3d at 1525.

14           Without a reasonable method of securing and compensating counsel, the Court will seek

15   volunteer counsel only in the most serious and exceptional cases. In determining whether

16   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

17   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

18   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

19           In the present case, the Court does not find the required exceptional circumstances. Even

20   if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations
21   which, if proved, would entitle him to relief, his case is not exceptional. This Court is faced with

22   similar cases almost daily. Further, at this early stage in the proceedings, the Court cannot make

23   a determination that Plaintiff is likely to succeed on the merits and, based on a review of the

24   record in this case, the Court does not find that Plaintiff cannot adequately articulate his claims.

25   Id.

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
27   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

28   Findings and Recommendations to be supported by the record and by proper analysis.


                                                         2
 1        Accordingly, IT IS HEREBY ORDERED that:

 2          1.   The Findings and Recommendations, that issued on February 11, 2019 (Doc. 23),

 3               is adopted in full;

 4          2.   Plaintiff may proceed on the following cognizable Eighth Amendment claims as

 5               stated in the Complaint against Does #1, #2, and #3:

 6          3.   Plaintiff voluntarily dismissed all claims based on events that allegedly occurred at

 7               High Desert State Prison, per Federal Rule of Civil Procedure 41(a)(1) they are

 8               dismissed without prejudice;

 9          4.   All other claims and Defendants are dismissed with prejudice;

10          5.   Plaintiff’s motion for appointment of counsel is denied without prejudice; and

11          6.   The action is referred to the Magistrate Judge for service of process.

12
     IT IS SO ORDERED.
13

14     Dated:    April 8, 2019                          /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   3
